           Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 1 of 48




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



ZIPIT WIRELESS, INC.,

       Plaintiff,
                                                 Civil Action No. ____________
       v.

HTC AMERICA, INC., and                           JURY TRIAL DEMANDED
ZTE (USA), INC.,

       Defendants.



                  COMPLAINT FOR PATENT INFRINGEMENT
      Plaintiff, Zipit Wireless, Inc., for its Complaint against Defendants HTC

America, Inc. and ZTE (USA), Inc., alleges as follows:

                                   INTRODUCTION

      1.       This is an action for patent infringement arising under the patent laws

of the United States, Title 35, United States Code.

                                     THE PARTIES

      2.       Plaintiff, Zipit Wireless, Inc. (hereinafter “Zipit”) is a Delaware

Corporation with a principal place of business located at 101 North Main Street,

Suite 201, Greenville, South Carolina 29601.
                                             1
           Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 2 of 48




      3.       On information and belief, Defendant HTC America, Inc. is a

Washington Corporation with a principal place of business at 308 Occidental

Avenue S., Seattle, Washington 98104-2822. On information and belief,

Defendant HTC America, Inc. may be served through its registered agent Cogency

Global Inc., 900 Old Roswell Lakes Parkway, Suite 310, Roswell, Georgia 30076.

      4.       On information and belief, Defendant ZTE (USA) Inc. is a New

Jersey Corporation with a principal place of business at 2425 North Central

Expressway, Suite 800, Richardson Texas 75080. On information and belief, ZTE

maintains a regular and established place of business in Georgia at 3630 Peachtree

Road NE, Suite 700, Atlanta, GA 30319. On information and belief, Defendant

ZTE (USA), Inc. may be served through its registered agent Incorp Services, Inc.,

2000 Riveredge Parkway NW, Suite 885, Atlanta, Georgia 30328,

                                    JURISDICTION
      5.       This Court has subject matter jurisdiction over all causes of action set

forth herein pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action arises

under the patent laws of the United States, Title 35, United States Code, including 35

U.S.C. §271 et seq.




                                             2
            Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 3 of 48




       6.       Defendants are in the business of supplying instant messaging devices,

such as smartphones, in and throughout the United States, including in this State

and in this judicial district.

       7.       This Court may properly exercise personal jurisdiction over each of

the Defendants.

       8.       Defendants have solicited business in this State, transacted business

within this State and attempted to derive financial benefit from residents of this

State, including benefits directly related to the instant patent infringement cause of

action set forth herein.

       9.       Defendants have made, used, sold, offered for sale, and/or imported

instant messaging devices or wireless mobile communications devices, such as

smartphones, in this judicial district and/or have placed such phones into the

stream of commerce with the knowledge and intent that such phones have been

offered for sale, sold, and/or used in this State and this judicial district. On

information and belief, Defendants’ customers in this State have purchased and

used and continue to purchase and use Defendants’ products.

       10.      At the time of filing of this Complaint, Defendants’ smartphones are

available for purchase by consumers in this State, including within this judicial

district.

                                            3
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 4 of 48




      11.    This Court has personal jurisdiction over Defendants because: (i)

Defendants have and continue to intentionally sell products and methods, including

the infringing methods, to customers in this State; (ii) Defendants have and continue

to intentionally instruct customers and potential customers in this State with respect

to how to use the products and methods that Defendants sell to customers in this

State; (iii) Defendants know and have known their products and methods, including

the infringing methods, have and continue to be sold and marketed in this State; (iv)

Defendants know and have known that their manufactured products and methods will

enter the United States of America and this State; (v) Defendants have and continue

to target customers and potential customers in this State to buy and/or use

Defendants’ products and methods, including the infringing methods; (vi)

Defendants have and continue to provide advice to customers in this State; (vii) it has

been and continues to be foreseeable that Defendants’ products and methods,

including the infringing methods, would enter this State; (viii) Defendants have and

continue to market to citizens of this State through their respective websites; (ix)

Defendants have and continue to provide services to citizens of this State through

their respective websites; (x) Defendants derive substantial revenue from this State;

(xi) this State has and continues to be part of Defendants’ established distribution

channels; (xii) the assertion of personal jurisdiction over Defendants is reasonable

                                            4
         Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 5 of 48




and fair; (xiii) and this State has an interest in this matter due to the presence of

Defendants’ products and methods, including the infringing methods, in this State.

       12.    Venue is this district is proper pursuant to 28 U.S.C. §1331, §1338,

§1391, and §1400 at least because Defendants are Delaware entities and Defendants

have committed acts of infringement in this judicial district.

                                   BACKGROUND

                                  Zipit’s Technology

       13.    Zipit has and continues to offer for sale Wi-Fi based instant

messaging solutions. Zipit’s first product, the Zipit Wireless Messenger:




                                             5
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 6 of 48




was introduced in 2004 and was sold through major retailers including Target, Best

Buy, Radio Shack, and Amazon and received press coverage in the Chicago Tribune,

the New York Times, and many media outlets.

      14.    In 2007, Zipit introduced its second-generation Wi-Fi based instant

messaging device known as “Z2”:




      15.    In 2011, Zipit launched an enterprise messaging solution in

conjunction with a major U.S. cellular carrier and is actively selling this solution

into healthcare, hospitality, ems, manufacturing, utility, and government accounts.

Zipit’s solution has been deployed in over 250 enterprise customers across the U.S.

and Zipit’s customer base continues to grow monthly.

                          Zipit’s Awards And Notoriety
                                          6
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 7 of 48




      16.       In 2005, Time Magazine awarded Zipit’s first Wi-Fi instant messaging

device (“Zippy”) Time’s “The Most Amazing Inventions of 2005” Award:




To determine the award winners, Time Magazine “spent more than six months

surveying fields as diverse as electronics, aeronautics, medical technology, sports

equipment, toys, clothing and food looking for the newest-and most inspired-ideas

of the year.”

      17.       Zipit’s “Zippy” instant messaging device also won an award from

iParenting Media in 2006.

      18.       Zipit’s “Zippy” Wi-Fi instant messaging device also received praise

and acclaim in media across the United States and the World in at least the

Chicago Tribune “Zipit is king of messengers” (March 3, 2005); the New York
                                            7
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 8 of 48




Times “Making an Easy Task, Instant Messaging, Even Easier.” (March 10, 2005);

the New York Times “Making an Easy Task, Instant Messaging, Even Easier.”

(March 21, 2005) (Online Edition); the Austin American-Statesman “Gadgets: …

Instant messaging with no extra charges” (March 21, 2005); ABC12.com “Zipit

Wireless Messenger” (Aug. 15, 2005); ABC12.com “Zipit Wireless Messenger”

(Aug. 22, 2005); The Greenville News (Dec. 5, 2004); Parade “a brilliant little

device” (April 24, 2005); Univision.com; ym.com “What’s Hot: March 15, 2005”

(March 17, 2005); Gizmodo “Perfect for the IM addict” (July 19, 2005); Gizmodo

“Teacher’s Worst Nightmare - Aeronix ZipIt” (Sept. 29, 2005); HeraldToday.com

(“Zipit rules wireless messenging world”) (March 10, 2005); HUB: Digital Living

(March 2005); New York Daily News “Hot, hotter, hottest: The Definitive guide to

who and what is sexy right now” “Gadgets” (April 3, 2005); and the St. Petersburg

Times “2005 Annual Gadget Guide From Apple to Zipit” “For the good times”

(Nov. 28, 2005).

      19.   Zipit’s second version of its Wi-Fi instant messaging device, “Z2,”

also was widely praised and acclaimed. In 2007, PC Magazine awarded Zipit’s

“Z2” the “Winner” of its “Best of Show” award at the Digital Life show in the

category of “Portable Gear.” Zipit’s “Z2” also won another award from iParenting

Media in 2008.

                                         8
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 9 of 48




      20.   Zipit’s “Z2” Wi-Fi instant messaging device, also was praised in at

least the following media sources: PC Magazine DigitalLife 2007 “Best of Show”

(Sept. 28, 2007); DigitalLife’s “Best of Show Award” (Oct. 2, 2007); 2013

iParenting Media Awards – Winner – Zipit Wireless Messenger 2 (April 30, 2008);

2014, Video – Z2 Highlight Reel (The Today Show; USA Today; Associated Press

Article; The Washington Post; The Boston Globe; Houston Chronicle; The

Philadelphia Inquirer; The Kansas City Star; The Miami Herald; San Francisco

Chronicle; Orlando Sentinel; Rocky Mountain News; ABC Television Channel 7;

CNN Television; FOX News FOX & Friends; The New York Times; Pittsburgh

Post-Gazette; MTV Television; Yahoo! Tech; CNET; eva; The Montel Williams

Television Show; NBC Channel 5; LINUX Journal; WNN Wi-Fi News; Digital

Tech News’; Wireless Week; electronista; I40 News; Best stuff; FOX & Friends

(2015); The Montel Williams Show (Dec. 6, 2006; WABC – New York Channel 7

(Dec. 17, 2006); FOX Business (March 19, 2008); The Today Show (Jan. 6, 2008);

MTV; The Detroit News – “In our opinion - Zipit Z2 perfect for kids” (June 30,

2008); the Akron Beacon, Ohio.com (April 14, 2008); the Arizona Star (April 3,

2008); the BaltimoreSun.com (April 17, 2008); The Record NorthJersey.com

“Kids and their parents will love the Z2 messaging device” (April 12, 2008);

TheStreet.com “Instant Messaging With Mass Appeal” (Dec. 7, 2007); Digital Life

                                        9
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 10 of 48




“Digital Life Announces the DigitalLife Innovators Class of 2007” (Sept. 24,

2007); E-Gear “Is Anybody Out There” (April 9, 2008); Gizmodo “Zipit Z2

Wireless Messenger Lets Teens IM For Free” (Nov. 7, 2007); GoErie.com “ Txt all

d tym” “IM friends without tying up computer” (April 11, 2008);

CBS4Denver.com “One of the best products for teens, tweens and their parents”

(2007); InfoSyncWorld.com “Zipit Z2 Wireless Messenger sends IMs without PC

or phone” “it has a dedicated smiley button, which we have never seen before, but

now we want on our Treo :-)” (Nov. 7, 2007); InsignifacantThoughts.com (Sept.

28, 2007); KansasCity.com “Better Messages” (Dec. 6, 2007); LinuxDevices.com

(Nov. 9, 2007); MiamiHerald.com (Oct. 18, 2007); ny1.com (Sept. 27, 2007);

NYTimes.com (Oct. 4, 2007); PCMag.com.br (Sept. 28, 2007);

PC.Watch.Impress.co.JP (Dec. 9, 2007); Yahoo! News (Sept. 27, 2007); Register

Hardware UK (Nov. 7, 2007); SlashGear.com (Sept. 27, 2007); StarTelegram.com

“High-tech hobbies” (Oct. 14, 2007); the Minneapolis StarTribune.com (Oct. 8,

2007); DailyHerald.com (June 23, 2008); The Gazette Canada.com (Oct. 11,

2007); TheStreet.com “Instant Messenger With Mass Appeal” “a must-have for

travelers” (Dec. 7 2007); TimeforKids.com (Nov. 26, 2007); Twice.com (Sept. 27,

2007); ABCNews.com (Nov. 2, 2007); ABCNews: The Ultimate Gift Guide (Nov.

8, 2007); Adweek Magazine “Top 10 Trends of 2007” (Dec. 17, 2007);

                                        10
          Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 11 of 48




BlogStuff.com (Nov. 26, 2007); Blog-SciFi.com (Sept. 27, 2007); Brighthand.com

(Sept. 30, 2007); CBS Tech Toys Review (Oct. 16, 2007); and The Charlotte

Observer Charlotte.com (Oct. 21, 2007).

Wi-Fi Instant Messaging Devices With Emoticons Drive Purchasing Decisions

         21.   Prior to the existence of Wi-Fi instant messaging, carriers typically

charged up to $0.20 per text, or $20.00 per month for unlimited texting. Thanks to

Wi-Fi based instant messaging, however, consumers no longer had to pay for

individual instant messages or monthly service plans. As a result, by 2016, it was

estimated that consumers saved $54 billion through the use of Wi-Fi instant

messaging instead of from SMS-based instant messaging.

         22.   Instant messaging has been and continues to be the single most

important smartphone feature. Indeed, many potential customers are unlikely to

purchase a smartphone that is not able to generate an instant message comprising

an emoji/graphical symbol (, ) that is sent over Wi-Fi.

         23.   Using a handheld device, such as a smartphone, to send instant

messages that contain emojis is a major and growing form of communication

among an incredibly large demographic. Indeed, this is reflected by Oxford

Dictionary’s “word” of the year for 2015, which was the “face with tears of joy”

emoji:

                                           11
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 12 of 48




Oxford Dictionary selected the emoji as its “word” of the year because the emoji

was “the ‘word’ that best reflected the ethos, mood, and preoccupations of 2015.” It

is further reflected by the creation of “World Emoji Day,” which is held annually on

July 17.

                                ZIPIT’S PATENTS

      24.    The United States Patent and Trademark Office awarded Zipit two

patents on its highly acclaimed “Instant Messaging Terminal Adapted For Wi-Fi

Access Points,” U.S. Patent No. 7,292,870 and U.S. Patent No. 7, 894,837.

                         Zipit’s U.S. Patent No. 7,292,870

      25.    On November 6, 2007, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,292,870, entitled “Instant

Messaging Terminal Adapted For WI-FI Access Points.” A true and correct copy

of U.S. Patent No. 7,292,870 is attached hereto as Exhibit “A.”

      26.    Zipit is the owner, by assignment, of all right, title, and interest in and

to U.S. Patent No. 7,292,870 (hereinafter the “ʼ870 Patent”), including the right to



                                          12
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 13 of 48




sue for past, present, and future patent infringement, and to collect past, present,

and future damages.

      27.    The ʼ870 patent complies with the Patent Act, including 35 U.S.C.

§101, 35 U.S.C. §102, 35 U.S.C. § 103, and 35 U.S.C. §112.

      28.    On July 16, 2013, the Patent Office issued a Certificate of Correction

for the ʼ870 patent. Exhibit “B.”

      29.    Each and every claim of the ʼ870 patent is valid and enforceable.

      30.    The ʼ870 patent and its claims are entitled to the benefit of the date

upon which Zipit filed its provisional patent application 60/532,000, which was

filed on December 24, 2003.

      31.    As the invention(s) claimed in the ʼ870 patent were conceived no later

than April 2003, the claims of the ʼ870 patent are further entitled to a priority date

of no later than April 2003.




                                          13
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 14 of 48




                                  IPR2014-01507

      32.    On March 30, 2015, the Patent Trial and Appeal Board (“PTAB”) of

the United States Patent and Trademark Office instituted an Inter Partes Review

(“IPR”) of the ʼ870 patent.

      33.    On June 22, 2015, Zipit filed its “Patent Owner’s Response Under 37

C.F.R. § 42.120.”

      34.    On March 29, 2016, the PTAB issued a Final Decision that confirmed

the patentability of all claims of the ʼ870 Patent in IPR2014-01507.

      35.    All papers and pleadings filed with the PTAB for IPR2014-01507 are

part of the prosecution history of the ʼ870 Patent. Due to their size and volume,

the papers and pleadings filed with the PTAB for IPR2014-01507 are incorporated

herein by reference.

                                  IPR2019-01567

      36.    On August 30, 2019, Google LLC et al. filed a Petition For Inter

Partes Review of the ʼ870 Patent, IPR2019-01567.

      37.    On March 9, 2020, the PTAB instituted IPR of the ʼ870 Patent.

      38.    On June 2, 2020, Zipit filed a Response to the Petition, requesting the

PTAB to deny the Petition.




                                         14
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 15 of 48




      39.    All papers and pleadings filed with the PTAB for IPR2019-01567 are

part of the prosecution history of the ʼ870 Patent. Due to their size and volume,

the papers and pleadings filed with the PTAB for IPR2019-01567 are incorporated

herein by reference.

                   No Claim Of Zipit’s ’870 Patent Is Abstract

      40.    The claims of the ʼ870 Patent are focused on an advance over the prior

art such that their character as a whole is not directed to excluded subject matter,

such as an abstract idea, or any other subject matter excluded under 35 U.S.C.

§101. For example, the claims of the ʼ870 patent are directed to improvements in

computer functionality.

      41.    The PTAB determined that the combinations claimed in the claims of

the ʼ870 Patent were novel and nonobvious, as did the Patent Office during its

initial review of the claims.

      42.    The advancement claimed in the claims of the ʼ870 Patent includes,

inter alia, an instant messaging terminal and method that includes a housing, a

display mounted in the housing, a data entry device that affords the generation of

textual characters and graphical symbols, a wireless Internet protocol

communications module, a wireless transceiver, and a control module that includes

a processor for executing an application program to implement instant messaging

                                          15
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 16 of 48




and session protocols for a conversation. Such a claimed combination does not

exist in the prior art. Such a combination was not well-understood, routine, or

conventional. And such a combination constitutes a tangible, specific, concrete

invention. The claimed combination also improved the operation of computer

functionality, overcoming various failures with existing computing devices as

discussed in the Background of the Invention and the Summary of the Invention.

      43.    For example, providing the claimed combination in a handheld

terminal (as opposed to a desktop, laptop, or PDA requiring external peripheral

data entry and/or display devices) represented a significant advance in computer

functionality, including allowing both textual characters and graphical symbols to

be entered/generated using a data entry device integrated into the handheld

terminal. This avoided the need for a platform to support the data entry device

during data entry. Furthermore, the claimed data entry device for

generating/entering textual characters and graphical symbols improved the

efficiency of computing devices by allowing graphical symbols to be directly

entered by a user, avoiding the need for the computing device to translate a

sequence of textual characters into a graphical symbol prior to displaying and

sending the graphical symbol.




                                         16
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 17 of 48




      44.    The advancement claimed in the claims of the ʼ870 Patent further

includes, inter alia, an instant messaging terminal and method that, after loss of a

network connection, automatically searches for a new connection and displays the

conversation histories that were active when the network connection was lost.

Such a claimed combination does not exist in the prior art. Such a combination

was not well-understood, routine, or conventional. And such a combination

constitutes a tangible, specific, concrete invention. Indeed, such functionality

would have run counter to the state of the art due to concerns about the impact on

battery life. This claimed capability represented a significant advance in computer

functionality. For example, the claimed capability does not depend on user

instruction to locate a connection after connection loss. Moreover, the claimed

capability of displaying active conversation histories for active conversations

terminated by loss of network connection improves upon the state of the art, in

which such conversation histories were typically lost upon termination of the

user’s network connection.

      45.    The advancement claimed in the claims of the ʼ870 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

plurality of keys for graphical symbols, each graphical symbol key including

indicia identifying the graphical symbol generated by depressing the key bearing

                                          17
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 18 of 48




the indicia. Such a claimed combination does not exist in the prior art. Such a

combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. This claimed

feature also relates to the improvement in the efficiency of computing devices

discussed above allowing graphical symbols to be directly entered by a user,

avoiding the need for the computing device to translate a sequence of textual

characters into a graphical symbol prior to displaying and sending the graphical

symbol.

      46.    The advancement claimed in the claims of the ʼ870 Patent further

includes, inter alia, an instant messaging terminal and method that includes at least

one programmable key associated with a set of characters corresponding to a

graphical symbol supported by an instant messaging service provider. Such a

claimed combination does not exist in the prior art. Such a combination was not

well-understood, routine, or conventional. And such a combination constitutes a

tangible, specific, concrete invention. This claimed feature also relates to the

improvement in the efficiency of computing devices discussed above allowing

graphical symbols to be directly entered by a user, avoiding the need for the

computing device to translate a sequence of textual characters into a graphical

symbol prior to displaying and sending the graphical symbol.

                                          18
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 19 of 48




      47.    The advancement claimed in the claims of the ʼ870 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that stores a profile containing network settings for a network

communicating with the communications module and the wireless transceiver

through an access point. Such a claimed combination does not exist in the prior

art. Such a combination was not well-understood, routine, or conventional. And

such a combination constitutes a tangible, specific, concrete invention. This

claimed capability further improves computer operation because it permits, for

example, the handheld terminal to connect automatically to a network

corresponding to a stored profile without user intervention. See Exhibit “A,” ʼ870

Patent at 5:20-31.

      48.    The advancement claimed in the claims of the ʼ870 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that includes an audio player for generating sound from a

downloaded file. Such a claimed combination does not exist in the prior art. Such

a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. Moreover, the

provision of this capability in the claimed handheld terminal improved the

operation of existing handheld terminals by, for example, allowing users to listen

                                         19
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 20 of 48




to music while exchanging instant messages (including generating/entering textual

characters and graphical symbols using the data entry device) using a single

handheld terminal.

      49.    The advancement claimed in the claims of the ʼ870 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that generates sound from files received from an Internet radio

station through a wireless, Internet protocol access point. Such a claimed

combination does not exist in the prior art. Such a combination was not well-

understood, routine, or conventional. And such a combination constitutes a

tangible, specific, concrete invention. The provision of this capability in the

claimed handheld terminal improved the operation of existing handheld terminals

by, for example, allowing users to listen to sound files from an Internet radio

station while exchanging instant messages (including generating/entering textual

characters and graphical symbols using the data entry device) using a single

handheld terminal.

             The Inventions Claimed In The ’870 Patent Were Not
                 Well-Understood, Routine, Or Conventional

      50.    Prior to Zipit’s invention, instant messaging primarily transpired with

desktop computers.


                                          20
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 21 of 48




      51.    Prior to Zipit’s invention, text messages were sent over a carrier’s

cellular network using SMS. Users sending and receiving text messages typically

were charged for each text, including at rates of $0.20/text or $20/month.

      52.    Zipit’s technology allowed instant messaging by a handheld instant

messaging terminal using Wi-Fi, avoiding the expense of texting and the need to

share a desktop computer for instant messaging.

      53.    Zipit’s patented and claimed technology allowed mobile handheld

devices to directly connect to a Wi-Fi access point without using an intermediate

protocol in order to send instant messages comprising an emoji/graphical symbol

(, ) over Wi-Fi, instead of the cellular network.

      54.    No claims of the ʼ870 Patent are unpatentable under §103. In

addition, the patentability of the claims of the ʼ870 Patent is confirmed by the

overwhelming evidence of widespread acclaim and industry praise that Patentee’s

“Zippy” and “Z2” devices received. Due to the several awards, newspaper stories,

television stories, and online articles regarding Zipit’s “Zippy” and “Z2” devices,

including for example: (i) Time Magazine’s “The Most Amazing Inventions of

2005” Award, which was awarded to Zipit Wireless, Inc. for its “Zippy” device,

(ii) the 2005 Chicago Tribune article, which declares that “Zipit Is King Of

Messengers,” and (iii) PC Magazine’s “Winner” of its 2007 “Best of Show” award

                                         21
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 22 of 48




in the category of “Portable Gear,” which was awarded to Zipit for its “Z2” device,

received widespread acclaim.

       55.     A nexus exists between Zipit’s “Zippy” device and the claims of the

ʼ870 Patent.

       56.     A nexus also exists between Zipit’s acclaimed “Z2” device and the

claims of the ʼ870 Patent.

                       Zipit’s U.S. Patent No. 7,894,837 Patent

       57.     On February 22, 2011, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,894,837, entitled “Instant

Messaging Terminal Adapted For Wireless Communication Access Points.” A

true and correct copy of U.S. Patent No. 7,894,837 is attached hereto as Exhibit

“C.”

       58.     Zipit is the owner, by assignment, of all right, title, and interest in and

to U.S. Patent No. 7,894,837 (hereinafter the “ʼ837 Patent”), including the right to

sue for past, present, and future patent infringement, and to collect past, present,

and future damages.

       59.     The ʼ837 Patent complies with the Patent Act, including 35 U.S.C.

§101, 35 U.S.C. §102, 35 U.S.C. § 103, and 35 U.S.C. §112.

       60.     Each and every claim of the ʼ837 Patent is valid and enforceable.

                                            22
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 23 of 48




      61.    The ʼ837 patent and its claims are entitled to the benefit of the filing

date of the ʼ870 patent (May 14, 2004) and also the date upon which Zipit filed its

provisional patent application (December 23, 2003).

      62.    As the invention(s) claimed in the ʼ837 patent were conceived no later

than April 2003, the claims of the ʼ837 patent are further entitled to a priority date

of no later than April 2003.

                                   IPR2014-01506

      63.    On March 30, 2015, the PTAB instituted an IPR of the ʼ837 patent.

      64.    On June 22, 2015, Zipit filed its “Patent Owner’s Response Under 37

C.F.R. §42.120.”

      65.    On March 29, 2016, the PTAB issued a Final Decision that confirmed

the patentability of all claims of the ʼ837 Patent in IPR2014-01506.

      66.    All papers and pleadings filed with the PTAB for IPR2014-01506 are

part of the prosecution history of the ʼ837 Patent. Due to their size and volume,

the papers and pleadings filed with the PTAB for IPR2014-01506 are incorporated

by reference.

                                   IPR2019-01568

      67.    On August 30, 2019, Google LLC et al. filed a Petition For Inter

Partes Review of the ʼ837 Patent, IPR2019-01568.

                                          23
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 24 of 48




      68.    On June 2, 2020, Zipit filed a Response to the Petition, requesting the

PTAB to deny the Petition.

      69.    All papers and pleadings filed with the PTAB for IPR2019-01568 are

part of the prosecution history of the ʼ837 Patent. Due to their size and volume,

the papers and pleadings filed with the PTAB for IPR2019-01568 are incorporated

by reference.

                        Zipit’s ’837 Patent Is Not Abstract

      70.    The claims of the ʼ837 Patent are focused on an advance over the

prior art such that their character as a whole is not directed to excluded subject

matter, such as an abstract idea, or any other subject matter excluded under 35

U.S.C. §101.

      71.    In fact, the PTAB determined that the combinations claimed in the

claims of the ʼ837 Patent were novel and nonobvious, as did the Patent Office

during its initial review of the claims.

      72.    The advancement claimed in the claims of the ʼ837 Patent includes,

inter alia, an instant messaging terminal and method that includes a housing, a

display mounted in the housing, a data entry device that affords the generation of

textual characters and graphical symbols, a wireless Internet protocol

communications module, a wireless transceiver, and a control module that includes

                                           24
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 25 of 48




a processor for executing an application program to implement instant messaging

and session protocols for a conversation. Such a claimed combination does not

exist in the prior art. Such a combination was not well-understood, routine, or

conventional. And such a combination constitutes a tangible, specific, concrete

invention. The claimed combination also improved the operation of computer

functionality, overcoming various failures with existing computing devices as

discussed in the Background of the Invention and the Summary of the Invention.

      73.    For example, providing the claimed combination in a handheld

terminal (as opposed to a desktop, laptop, or PDA requiring external peripheral

data entry and/or display devices) represented a significant advance in computer

functionality, including generation of both textual characters and graphical

symbols using a data entry device integrated into the handheld terminal. This

avoided the need for a platform to support the data entry device during data entry.

Furthermore, the claimed data entry device for generating textual characters and

graphical symbols improved the efficiency of computing devices by allowing

graphical symbols to be directly entered by a user, avoiding the need for the

computing device to translate a sequence of textual characters into a graphical

symbol prior to displaying and sending the graphical symbol.




                                         25
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 26 of 48




      74.    The advancement claimed in the claims of the ʼ837 patent further

includes, inter alia, an instant messaging terminal and method that includes a

housing, a display mounted in the housing, a data entry device that affords the

generation of textual characters and graphical symbols, a wireless Internet protocol

communications module, a wireless transceiver, and a control module that includes

a processor for executing an application program to implement at least one instant

messaging protocol for generation of instant messaging data messages that are

compatible with an instant messaging service. Such a claimed combination does

not exist in the prior art. Such a combination was not well-understood, routine, or

conventional. And such a combination constitutes a tangible, specific, concrete

invention. The claimed combination also improved the operation of computer

functionality, overcoming various failures with existing computing devices as

discussed in the Background of the Invention and the Summary of the Invention.

      75.    For example, providing the claimed combination in a handheld

terminal (as opposed to a desktop, laptop, or PDA requiring external peripheral

data entry and/or display devices) represented a significant advance in computer

functionality, including generation of both textual characters and graphical

symbols using a data entry device integrated into the handheld terminal. This

avoided the need for a platform to support the data entry device during data entry.

                                         26
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 27 of 48




Furthermore, the claimed data entry device for generating textual characters and

graphical symbols improved the efficiency of computing devices by allowing

graphical symbols to be directly entered by a user, avoiding the need for the

computing device to translate a sequence of textual characters into a graphical

symbol prior to displaying and sending the graphical symbol.

      76.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

plurality of keys for graphical symbols, each graphical symbol key including

indicia identifying the graphical symbol generated by depressing the key bearing

the indicia. Such a claimed combination does not exist in the prior art. Such a

combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. This claimed

feature also relates to the improvement in the efficiency of computing devices

discussed above allowing graphical symbols to be directly entered by a user,

avoiding the need for the computing device to translate a sequence of textual

characters into a graphical symbol prior to displaying and sending the graphical

symbol.

      77.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes at least

                                         27
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 28 of 48




one programmable key associated with a set of characters corresponding to a

graphical symbol supported by an instant messaging service provider. Such a

claimed combination does not exist in the prior art. Such a combination was not

well-understood, routine, or conventional. And such a combination constitutes a

tangible, specific, concrete invention. This claimed feature also relates to the

improvement in the efficiency of computing devices discussed above allowing

graphical symbols to be directly entered by a user, avoiding the need for the

computing device to translate a sequence of textual characters into a graphical

symbol prior to displaying and sending the graphical symbol.

      78.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module to generate, in accordance with the at least one instant messaging

protocol being implemented, a character sequence corresponding to a graphical

symbol in response to the depression of the programmable key being depressed.

Such a claimed combination does not exist in the prior art. Such a combination

was not well-understood, routine, or conventional. And such a combination

constitutes a tangible, specific, concrete invention. This claimed feature also

relates to the improvement in the efficiency of computing devices discussed above

allowing graphical symbols to be directly entered by a user, avoiding the need for

                                          28
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 29 of 48




the computing device to translate a sequence of textual characters into a graphical

symbol prior to displaying and sending the graphical symbol.

      79.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that detects beacons received by the wireless transceiver from a

plurality of wireless network access points and prioritizes the detected beacons by

strength of detected signal. Such a claimed combination does not exist in the prior

art. Such a combination was not well-understood, routine, or conventional. And

such a combination constitutes a tangible, specific, concrete invention. This

claimed capability improved the operation of a computing device because it, for

example, facilitates connection to the strongest wireless network access point,

thereby optimizing speed and reliability of instant messaging.

      80.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that stores a profile containing network settings for a network

communicating with the communications module and the wireless transceiver

through an access point in memory. Such a claimed combination does not exist in

the prior art. Such a combination was not well-understood, routine, or

conventional. And such a combination constitutes a tangible, specific, concrete

                                         29
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 30 of 48




invention. This claimed capability further improves computer operation because it

permits, for example, the handheld terminal to connect automatically to a network

corresponding to a store profile without user intervention. See Exhibit “C,” ʼ837

patent at 5:5-15.

      81.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that includes an audio player for generating sound from a

downloaded file. Such a claimed combination does not exist in the prior art. Such

a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention. Moreover, the

provision of this capability in the claimed handheld terminal improved the

operation of existing handheld terminals by, for example, allowing users to listen

to music while exchanging instant messages (including generating/entering textual

characters and graphical symbols using the data entry device) using a single

handheld terminal.

      82.    The advancement claimed in the claims of the ʼ837 Patent further

includes, inter alia, an instant messaging terminal and method that includes a

control module that generates sound from files received from an Internet radio

station through a wireless, Internet protocol access point. Such a claimed

                                         30
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 31 of 48




combination does not exist in the prior art. Such a combination was not well-

understood, routine, or conventional. And such a combination constitutes a

tangible, specific, concrete invention. The provision of this capability in the

claimed handheld terminal improved the operation of existing handheld terminals

by, for example, allowing users to listen to sound files from an Internet radio

station while exchanging instant messages (including generating/entering textual

characters and graphical symbols using the data entry device) using a single

handheld terminal.

             The Inventions Claimed In The ’837 Patent Were Not
                 Well-Understood, Routine, Or Conventional

      83.    Prior to Zipit’s invention, handheld devices only allowed SMS text

messaging over a carrier’s cellular network.

      84.    Prior to Zipit’s invention, text messages were sent over a carrier’s

cellular network using SMS. Users sending and receiving text messages typically

were charged for each text, including at rates of $0.20/text or $20/month.

      85.    Zipit’s technology allowed instant messaging by a handheld mobile

device using Wi-Fi, avoiding the expense of texting and the need to share a

desktop computer for instant messaging.

      86.    Zipit’s patented and claimed technology allowed mobile handheld

devices to directly connect to a Wi-Fi access point without using an intermediate
                                          31
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 32 of 48




protocol in order to send instant messages comprising an emoji/graphical symbol

(, ) over Wi-Fi, instead of the cellular network.

      87.      No claims of the ʼ837 Patent are unpatentable under §103. In

addition, the patentability of the claims of the ʼ837 Patent is confirmed by the

overwhelming evidence of widespread acclaim and industry praise that Patentee’s

“Zippy” and “Z2” devices received. Zipit’s “Zippy” and “Z2” devices received

widespread acclaim, including several awards, newspaper stories, television

stories, and online articles, including for example (i) Time Magazine’s “The Most

Amazing Inventions of 2005” Award, which was awarded to Zipit Wireless, Inc.

for its “Zippy” device, (ii) the 2005 Chicago Tribune article, which declares that

“Zipit Is King Of Messengers,” and (iii) PC Magazine’s “Winner” of its 2007

“Best of Show” award in the category of “Portable Gear,” which was awarded to

Zipit for its “Z2” device, Zipit’s “Zippy” and “Z2” devices received widespread

acclaim.

      88.      A nexus exists between Zipit’s “Zippy” device and the claims of the

ʼ837 Patent.

      89.      A nexus also exists between Zipit’s acclaimed “Z2” device and the

claims of the ʼ837 Patent.

                               Zipit’s Foreign Patents

                                          32
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 33 of 48




      90.    Zipit also has been awarded related foreign patents. In Europe

(including Germany, Great Britain, and France), Zipit was awarded EP

1747619B1. In Japan, Zipit was awarded JP 5031556. And in Australia, Zipit was

awarded AU 2009251161 B2.

     DEFENDANTS’ INFRINGING INSTANT MESSAGING DEVICES
      91.    On information and belief, Defendants have and continue to offer for

sale, sell, use, and import into the United States and this State smartphones with

Wi-Fi capability that send and receive instant messages comprising an

emoji/graphical symbol (, ) (“Defendants’ infringing instant messaging

devices”).

      92.    Some of Defendants’ representative infringing instant messaging

devices include, but are not limited to:

             DEFENDANT                      REPRESENTATIVE INFRINGING
                                                         MODEL(S)
 HTC America, Inc.                          HTC One M9
 ZTE (USA), Inc.                            Blade 10 Prime, Blade A7 Prime, ZTE
                                            Blade Vantage 2, Gabb Z1, Blade A6,
                                            Blade A3

      93.    Defendants’ infringing instant messaging devices are specifically

designed to: (i) use an Android operating system; (ii) run an instant messaging




                                           33
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 34 of 48




application; (iii) send and receive instant messages; (iv) access the Google Play

store; and (v) download an instant messaging application.

      94.    Some of Defendants’ infringing instant messaging devices are

smartphones that are preloaded with one or more instant messaging application that

is able to, and does, send an instant message comprising an emoji/graphical symbol

(, ) over Wi-Fi. Defendants provide their customers and potential customers

with instructions on how to use their instant messaging devices in the United States

and in this State.

      95.    Some of Defendants’ infringing instant messaging devices are

smartphones that are Wi-Fi capable that are not preloaded with an instant

messaging application. Instead of preloading an instant messaging application on

the smartphone, Defendants instruct their customers to download an instant

messaging application from an application store, such as for example Google Play

store. Defendants provide their customers and potential customers with

instructions on how to use these instant messaging devices in the United States.

      96.    On information and belief, Defendants’ infringing instant messaging

devices are smartphones that have been and continue to be offered for sale, sold,

used, and imported into the United States and this State preloaded with an instant

messaging application, such as for example, “Hangouts.” The “Hangouts”

                                         34
         Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 35 of 48




application allows Defendants’ smartphones to send instant messages comprising

an emoji/graphical symbol (, ) over Wi-Fi.

      97.    On information and belief, Defendants knowingly and intentionally

encourage end users to download third party instant messaging applications onto

one or more of Defendants’ smartphones so that an end user is able to use one or

more of Defendants’ smartphones to send instant messages comprising an

emoji/graphical symbol (, ) over Wi-Fi. On information and belief, some of

these third-party instant messaging applications also may be preloaded onto

Defendants’ smartphones. These instant messaging apps allow Defendants’

smartphones to send instant messages comprising an emoji/graphical symbol over

Wi-Fi.

      98.    On information and belief, Defendants are stealing Zipit’s patented

technology to illegally make money in the United States and in this State. On

information and belief, Defendants illegally make money by, for example, (i)

selling smartphones that could not otherwise be sold if they were unable to send an

instant message containing an emoji/graphical symbol (,) over a Wi-Fi

connection; (ii) selling instant messaging applications that allow a smartphone to

send an instant message containing an emoji/graphical symbol (,) over a Wi-Fi

connection; (iii) selling advertisements that are displayed during an end user’s use

                                         35
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 36 of 48




of an instant messaging application that is able to send an instant message

containing an emoji/graphical symbol (,) over a Wi-Fi connection; (iv) selling

features in an instant messaging application that allows a smartphone to send an

instant message containing an emoji/graphical symbol (,) over a Wi-Fi

connection; and (v) selling information about end users who use an instant

messaging application to send an instant message containing an emoji/graphical

symbol (,) over a Wi-Fi connection.

                   COUNT ONE: PATENT INFRINGEMENT
                        (U.S. Patent No. 7,292,870)

      99.    Zipit realleges and incorporates herein the preceding allegations of

this Complaint as if fully set forth herein.

      100. Defendants have in the past and continue to infringe one or more

claims of the ʼ870 Patent, including but not necessarily limited to representative

claim 20 in violation of 35 U.S.C. §§271 (a), (b), and (c). A representative

infringement claim chart applicable to the accused products of all Defendants is

attached as Exhibit “D.”

      101. Defendants’ infringing acts include, but are not necessarily limited to,

Defendants’ manufacture, use, offering for sale, sale, and importation of Wi-Fi-

enabled instant messaging devices and methods, such as the above listed

smartphones, that generate an instant message that includes an emoji/graphical
                                           36
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 37 of 48




symbol, such as , ,    , using an instant messaging application that was

preloaded onto Defendants’ Wi-Fi enabled smartphone by Defendants, such as

“Hangouts,” and/or using a third party instant messaging application that have

been downloaded onto one of the Defendants’ Wi-Fi enabled smartphones, as

instructed.

      102. Defendants’ infringing smartphones include, but are not limited to, the

list of Defendants’ smartphones set forth above.

      103. As a non-limiting, representative example, Defendants’ smartphones

infringe claim 20 of Zipit’s ’870 Patent because Defendants’ smartphones generate

and send an instant message that includes an emoji/graphical symbol using Wi-Fi.

      104. Defendants have in the past and continue to indirectly infringe one or

more claims of the ʼ870 Patent in violation of 35 U.S.C. § 271(b) by actively,

knowingly, and intentionally inducing direct infringement by other persons,

including patrons, customers, and end users, by offering for sale and/or selling

Defendants’ Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji/graphical symbol, such as , ,      , using one of

Defendants’ past or present instant messaging applications, and/or a third party

instant messaging application, that has been loaded onto one of Defendants’ Wi-Fi

enabled instant messaging devices, such as Defendants’ smartphones, in the United

                                         37
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 38 of 48




States and this State without authority or license from Zipit and in a manner

understood and intended to infringe Zipit’s ʼ870 Patent.

      105. Defendants instruct customers and potential customers who reside in

this State how to send an instant message comprising an emoji/graphical symbol,

such as , ,    , over   Wi-Fi using one of Defendants’ smartphones. For example,

such instructions are in the form of on-line content and user manuals.

      106. Zipit provided Defendants with written notice of their infringement of

the ʼ870 Patent no later than the filing date of this Complaint.

      107. On information and belief, since receiving notice from Zipit

Defendants have not changed their course of conduct, Defendants have not

changed their infringing products, Defendants have not changed their infringing

processes, and Defendants have not changed any of their instructions or supporting

literature and materials due to Zipit’s ʼ870 Patent.

      108. On information and belief, as Defendants deliberately avoided

confirming their high probability of wrongdoing, Defendants have and continue to

directly infringe, and induce the direct infringement of, one or more claims of the

ʼ870 Patent, with willful blindness.

      109. Defendants also have in the past and continue to indirectly infringe

one or more claims of the ʼ870 Patent, in violation of 35 U.S.C. § 271(c) by

                                          38
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 39 of 48




actively, knowingly, and intentionally contributing to an underlying direct

infringement by other persons, such as Defendants’ patrons, customers, and end

users, by offering for sale and/or selling Defendants’ Wi-Fi enabled instant

messaging devices that generate an instant message that includes an

emoji/graphical symbol, such as , ,     , using one of Defendants’ past or present

instant messaging applications, and/or a third party instant messaging application,

that has been loaded onto one of Defendants’ Wi-Fi enabled instant messaging

devices, such as Defendants’ smartphones, in the United States without authority

or license from Zipit and in a manner understood and intended to infringe Zipit’s

ʼ870 Patent.

      110. Defendants’ Wi-Fi enabled instant messaging devices that generate an

instant message that includes an emoji/graphical symbol, such as , ,        , using

one of Defendants’ past or present instant messaging applications, and/or a third

party instant messaging application, that has been loaded onto one of Defendants’

Wi-Fi enabled instant messaging devices, such as Defendants’ smartphones are (i)

a component and material part of the inventions claimed in one or more claims of

the ʼ870 Patent, (ii) knowingly and especially designed for use in infringing one or

more claims of the ʼ870 Patent, (iii) intended to be used to infringe one or more




                                         39
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 40 of 48




claims of the ʼ870 Patent, and (iv) not a staple item of commerce suitable for

substantial non-infringing use.

      111. On information and belief, as Defendants deliberately avoided

confirming their high probability of wrongdoing, Defendants have and continue to

infringe, and contribute to the direct infringement of one or more claims of the

ʼ870 Patent, with willful blindness.

      112. Customers who reside in this State and this District may purchase

Defendants’ Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji/graphical symbol, such as , ,      , using one of

Defendants’ past or present instant messaging applications, and/or a third party

instant messaging application, that has been loaded onto one of Defendants’ Wi-Fi

enabled instant messaging devices, such as Defendants’ smartphones.

      113. Defendants instruct customers and potential customers who reside in

this State how to send an instant message comprising an emoji/graphical symbol,

such as , ,    , over   Wi-Fi using one of Defendants’ smartphones. For example,

such instructions are in the form of on-line content and user manuals.

      114. On information and belief, since receiving notice from Zipit

Defendants have not changed their course of conduct, Defendants have not

changed their infringing products, Defendants have not changed their infringing

                                          40
         Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 41 of 48




processes, and Defendants have not changed any of their instructions or supporting

literature and materials due to Zipit’s ʼ870 Patent.

        115. Defendants’ infringement of the ʼ870 Patent have been, and continue

to be, objectively reckless, willful and deliberate, entitling Zipit to increased

damages pursuant to 35 U.S.C. §284 and to attorneys’ fees pursuant to 35 U.S.C.

§285.

        116. Zipit is entitled to: (i) damages adequate to compensate it for

Defendants’ infringement of the ʼ870 Patent, which amounts to, at a minimum, (i)

a reasonable royalty; (ii) treble damages; (iii) attorneys’ fees; (iv) costs; and (v) a

permanent injunction.

                   COUNT TWO: PATENT INFRINGEMENT
                         (U.S. Patent No. 7,894,837)

        117. Zipit realleges and incorporates herein the preceding allegations of

this Complaint as if fully set forth herein.

        118. Defendants have in the past and continue to infringe one or more

claims of the ʼ837 patent, including but not limited to representative claim 11 in

violation of 35 U.S.C. §§271 (a), (b), and (c). A representative infringement claim

chart applicable to all Defendants’ accused products is attached as Exhibit “E.”

        119. Defendants’ infringing acts include, but are not necessarily limited to,

Defendants’ manufacture, use, offering for sale, sale, and importation of Wi-Fi
                                           41
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 42 of 48




enabled instant messaging devices and methods, such as the above listed

smartphones, that generate an instant message that includes an emoji/graphical

symbol, such as , ,     , using an instant messaging application that was

preloaded onto Defendants’ Wi-Fi enabled smartphone by Defendants, such as

“Hangouts,” and/or using a third party instant messaging application that has been

downloaded onto one of the Defendants’ Wi-Fi enabled smartphones, as instructed.

      120. Defendants’ infringing smartphones include, but are not limited to, the

list of Defendants’ smartphones set forth above.

      121. As a non-limiting, representative example, Defendants’ smartphones

infringe at least claim 11 of Zipit’s ’837 patent because they generate and send an

instant message that includes an emoji/graphical symbol using Wi-Fi.               On

information and belief, Defendants’ smartphones have been made, used, offered for

sale, sold, and/or imported into the United States and this State.

      122. Defendants have in the past and continue to indirectly infringe one or

more claims of the ʼ837 Patent, in violation of 35 U.S.C. § 271(b) by actively,

knowingly, and intentionally inducing direct infringement by other persons,

including patrons, customers, and end users, by offering for sale and/or selling

Defendants’ Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji/graphical symbol, such as , ,       , using one of

                                          42
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 43 of 48




Defendants’ past or present instant messaging applications, and/or a third party

instant messaging application, that has been loaded onto one of Defendants’ Wi-Fi

enabled instant messaging devices, such as Defendants’ smartphones, in the United

States without authority or license from Zipit and in a manner understood and

intended to infringe Zipit’s ʼ837 Patent.

      123. Defendants instruct customers and potential customers who reside in

this State how to send an instant message comprising an emoji/graphical symbol,

such as , ,    , over   Wi-Fi using one of Defendants’ smartphones. For example,

such instructions are in the form of on-line content and user manuals.

      124. Zipit provided Defendants with written notice of their infringement of

the ʼ837 Patent no later than the filing date of this Complaint. At the same time,

Zipit also told Defendants that Defendants have in the past infringed and continue

to infringe the ʼ837 Patent. As a result, Defendants had notice of their alleged

infringement of the ʼ837 Patent.

      125. On information and belief, since receiving notice from Zipit

Defendants have not changed their course of conduct, Defendants have not

changed their infringing products, Defendants have not changed their infringing

processes, and Defendants have not changed any of their instructions or supporting

literature and materials due to Zipit’s ʼ837 Patent.

                                            43
       Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 44 of 48




      126. On information and belief, as Defendants deliberately avoided

confirming their high probability of wrongdoing, Defendants have and continue to

directly infringe, and induce the direct infringement of, one or more claims of the

ʼ837 Patent, with willful blindness.

      127. Defendants also have in the past and continue to indirectly infringe

one or more claims of the ʼ837 Patent, in violation of 35 U.S.C. § 271(c) by

actively, knowingly, and intentionally contributing to an underlying direct

infringement by other persons, such as Defendants’ patrons, customers, and end

users, by offering for sale and/or selling Defendants’ Wi-Fi enabled instant

messaging devices that generate an instant message that includes an

emoji/graphical symbol, such as , ,     , using one of Defendants’ past or present

instant messaging applications, and/or a third party instant messaging application,

that has been loaded onto one of Defendants’ Wi-Fi enabled instant messaging

devices, such as Defendants’ smartphones, in the United States without authority

or license from Zipit and in a manner understood and intended to infringe Zipit’s

ʼ837 Patent.

      128. Defendants’ Wi-Fi enabled instant messaging devices that generate an

instant message that includes an emoji/graphical symbol, such as , ,        , using

one of Defendants’ past or present instant messaging applications, and/or a third

                                         44
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 45 of 48




party instant messaging application, that has been loaded onto one of Defendants’

Wi-Fi enabled instant messaging devices, such as Defendants’ smartphones are (i)

a component and material part of the inventions claimed in one or more claims of

the ʼ837 Patent, (ii) knowingly and especially designed for use in infringing one or

more claims of the ʼ837 Patent, (iii) intended to be used to infringe one or more

claims of the ʼ837 Patent, and (iv) not a staple item of commerce suitable for

substantial non-infringing use.

      129. On information and belief, as Defendants deliberately avoided

confirming their high probability of wrongdoing, Defendants have and continue to

infringe, and contribute to the direct infringement of one or more claims of the

ʼ837 Patent, with willful blindness.

      130. Customers who reside in this State, and this District, may purchase

Defendants’ Wi-Fi enabled instant messaging devices that generate an instant

message that includes an emoji/graphical symbol, such as , ,        , using one of

Defendants’ past or present instant messaging applications, and/or a third party

instant messaging application, that have been loaded onto one of Defendants’ Wi-

Fi enabled instant messaging devices, such as Defendants’ smartphones.

      131. Defendants instruct customers and potential customers who reside in

this State, including this judicial district, how to send an instant message

                                          45
         Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 46 of 48




comprising an emoji/graphical symbol, such as , ,          , over   Wi-Fi using one of

Defendants’ smartphones. For example, such instructions are in the form of on-

line content and user manuals.

        132. On information and belief, since receiving notice from Zipit

Defendants have not changed their course of conduct, Defendants have not

changed their infringing products, Defendants have not changed their infringing

processes, and Defendants have not changed any of their instructions or supporting

literature and materials due to Zipit’s ʼ837 Patent.

        133. Defendants’ infringement of the ʼ837 Patent has been, and continues

to be, objectively reckless, willful and deliberate, entitling Zipit to increased

damages pursuant to 35 U.S.C. §284 and to attorneys’ fees pursuant to 35 U.S.C.

§285.

        134. Zipit is entitled to: (i) damages adequate to compensate it for

Defendants’ infringement of the ʼ837 Patent, which amounts to, at a minimum, a

reasonable royalty; (ii) Zipit’s lost profits; (iii) treble damages; (iv) attorneys’ fees;

(v) costs; and (vi) a permanent injunction.

                               PRAYER FOR RELIEF

        WHEREFORE, Zipit seeks the following relief:



                                            46
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 47 of 48




      a.       That Defendants are enjoined from further infringement of Zipit’s ʼ870

Patent and Zipit’s ʼ837 Patent pursuant to 35 U.S.C. §283;

      b.       That Defendants are ordered to pay damages adequate to compensate

Zipit for each Defendant’s infringement of Zipit’s ʼ870 Patent and Zipit’s ʼ837 Patent

pursuant to 35 U.S.C. §284;

      c.       That Defendants are ordered to pay Zipit Zipit’s lost profits due to each

Defendant’s infringement of Zipit’s ʼ870 Patent and Zipit’s ʼ837 Patent pursuant to 35

U.S.C. §284;

      d.       That Defendants are ordered to pay Zipit treble damages pursuant to 35

U.S.C. §284;

      e.       That Defendants are ordered to pay prejudgment interest pursuant to 35

U.S.C. §284;

      f.       That Defendants are ordered to pay all costs associated with this action

pursuant to 35 U.S.C. §284;

      g.       That Defendants are ordered to pay Zipit’s attorneys’ fees pursuant to 35

U.S.C. §285;

      h.       That Zipit be granted such other and additional relief as the Court deems

just and proper.

                            DEMAND FOR JURY TRIAL

                                           47
        Case 1:20-cv-02489-ELR Document 1 Filed 06/11/20 Page 48 of 48




       Pursuant to Fed. R. Civ. P. 38(b), Zipit demands a trial by jury of all issues

triable of right by a jury.

       Respectfully submitted, this 11th day of June, 2020.


                                              /s/ Cortney S. Alexander
                                              Stephen R. Risley
                                              KENT & RISLEY LLC
                                              5755 North Point Parkway, Suite 57
                                              Alpharetta, GA 30022
                                              Telephone: (404) 585-2101
                                              Facsimile: (678) 389-9402
                                              Email: steverisley@kentrisley.com

                                              Cortney S. Alexander
                                              KENT & RISLEY LLC
                                              5755 North Point Parkway, Suite 57
                                              Alpharetta, GA 30022
                                              Telephone: (404) 855-3867
                                              Facsimile: (770) 462-3299
                                              Email:
                                              cortneyalexander@kentrisley.com

                                              Attorneys for Plaintiff
                                              Zipit Wireless, Inc.




                                         48
